Citation Nr: 0027909	
Decision Date: 10/23/00    Archive Date: 11/01/00	

DOCKET NO.  96-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1994 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The claim of entitlement to service connection for a back 
disability is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim; that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak V. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded, 
there must be competent evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).  
A veteran is presumed in sound condition when examined, 
accepted and enrolled for service, except as to defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991).

The report of the veteran's January 1994 service entrance 
examination notes that he had asymptomatic scoliosis and that 
he saw a chiropractor regularly (every three months).  The 
report of a January 1994 X-ray examination of the veteran's 
back reflects that there was a 14-degree dorsal scoliosis 
convex to the left and a 5-degree lumbar scoliosis convex to 
the left.  Service medical records reflect that during 
service the veteran was seen with complaints relating to his 
back and the assessments included mechanical low back pain 
secondary to scoliosis.

The report of a May 1995 service medical board reflects a 
diagnosis of mechanical low back pain and a July 1995 report 
of physical evaluation board reflects a diagnosis of 
mechanical low back pain secondary to scoliosis that existed 
prior to service entry and was not aggravated by service.

A February 1995 letter from R. S. M., D.C., a private 
chiropractor, reflects that he had seen the veteran for 
treatment since 1986.  The veteran's major complaint at that 
time was a 9-degree scoliosis.  The veteran was treated 
regularly for a hyperkyphotic thoracic spine.  The 
chiropractor had not taken X-rays of the veteran but had 
reviewed films that were taken in 1985 and brought to the 
private chiropractor.  An October 1995 letter from the 
private chiropractor reflects that he had examined the 
veteran in September 1995, shortly after his discharge from 
service.  It recounts an experience reported by the veteran 
to have occurred during service that involved the veteran's 
lifting an object.  The chiropractor concluded that the 
veteran's musculoskeletal system was taxed to failure.  X-
rays of the veteran's thoracic spine revealed a marked 
hyperkyphosis from T1 through T9, that had worsened since he 
saw the veteran in 1994.  The X-rays also demonstrated mild 
exostosis at D3 and mild end-plate irregularity at his 7th 
and 8th vertebrae.  The chiropractor concluded that both 
problems could be caused from excessive strain.

The report of a November 1995 VA general medical examination 
reflects a diagnosis of chronic low back pain secondary to 
previous injury resulting in chronic mechanical low back pain 
aggravated with bending and the report of a November 1995 VA 
X-ray of the lumbosacral spine reflects an impression that 
the lumbosacral spine was within normal limits.

Pain alone is not a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  With respect to whether or not current 
disability is shown, the October 1995 letter from the private 
chiropractor indicates that there were mild exostosis at D3 
and mild end-plate irregularity at the 7th and 8th vertebrae.  
The evidence reflects that the veteran's scoliosis was noted 
at entrance to service and it is acknowledged that his 
scoliosis preexisted service.  Therefore, the question is 
whether or not there was aggravation of his scoliosis during 
service or other additional back disability related to 
service.  The October 1995 letter from the private 
chiropractor identifies abnormalities, other than pain, that 
are indicated to represent disability of the veteran's back.  
Therefore, there is competent evidence of current disability.  
Further, the October 1995 letter indicates that these 
problems "could be caused from excessive strain" and recounts 
an incident during the veteran's service where he experienced 
strain of his back.  While this letter does not specifically 
relate the strain that resulted in the identified 
abnormalities to the strain in service, the letter may be 
read to indicate such a relationship.  The use of the word 
"could" is a reference to probability and not mere 
possibility.  Therefore, there is competent evidence of an 
etiological relationship between currently identified 
disability and the veteran's service.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
back disability is well grounded.  38 U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

The veteran's private chiropractor has written multiple 
letters, but the record does not indicate that treatment 
records have been requested from the private chiropractor.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  After obtaining any necessary 
authorization, the RO should request that 
R. S. M., D.C., the veteran's private 
chiropractor, provide copies of all 
records relating to any treatment that he 
has provided the veteran both prior to 
and subsequent to service.  These should 
be associated with the veteran's claims 
file.

2.  The veteran should be afforded a VA 
examination by a board-certified 
orthopedist, if available, to determine 
the presence and etiology of any 
currently manifested back disability.  
All indicated tests and studies should be 
conducted, and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner is requested to provide an 
opinion, following review of the evidence 
of record and current examination, as to 
whether it is at least as likely as not 
that the veteran currently has a back 
disability that is related to his active 
service, including aggravation of a 
scoliosis that preexisted his active 
service.  A discussion of the mild 
exostosis at D3 and mild end-plate 
irregularity at the 7th and 8th vertebrae 
referred to in the October 1995 letter 
from the private chiropractor would be 
helpful.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, the 
necessary action should be taken to 
assure its completion.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link



